 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 559 
In the House of Representatives, U. S.,

June 19, 2009
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2918) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2010, and for other purposes.  
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2918) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2010, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions in the bill for failure to comply with clause 2 of rule XXI are waived. The previous question shall be considered as ordered on the bill and any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; (2) the amendment printed in the report of the Committee on Rules accompanying this resolution, if offered by Representative McCarthy of New York or her designee, which shall be in order without intervention of any point of order except those arising under clause 9 or 10 of rule XXI, shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for a division of the question; and (3) one motion to recommit with or without instructions. 
2.It shall be in order, any rule of the House to the contrary notwithstanding, to consider concurrent resolutions providing for the adjournment of the House and Senate during the month of July. 
 
Lorraine C. Miller,Clerk.
